
	
		I
		111th CONGRESS
		1st Session
		H. R. 1375
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2009
			Mr. Chandler (for
			 himself and Mr. Poe of Texas)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To ensure that sex offenders and sexually violent
		  predators are not eligible for parole.
	
	
		1.Short titleThis Act may be cited as the
			 No Parole for Sex Offenders
			 Act.
		2.Reduction of grant
			 amounts
			(a)In
			 GeneralFor each fiscal year
			 after the expiration of the period specified in
			 subsection (b)(1) in which a State
			 receives funds for a program referred to in
			 subsection (b)(2), the State shall have
			 in effect throughout the State laws and policies that prohibit parole
			 for—
				(1)any individual
			 convicted of a criminal offense against a victim who is a minor; and
				(2)any sexually
			 violent predator.
				(b)Compliance and
			 ineligibility
				(1)Compliance
			 dateEach State shall have not more than 3 years from the date of
			 enactment of this Act in which to fully implement this Act, except that the
			 Attorney General may grant an additional 2 years to a State that is making good
			 faith efforts to implement this Act.
				(2)Ineligibility
			 for fundsFor any fiscal year
			 after the expiration of the period specified in
			 paragraph (1), a State that fails to
			 fully implement this Act shall not receive 10 percent of the funds that would
			 otherwise be allocated for that fiscal year to the State under subpart 1 of
			 part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42
			 U.S.C. 3750 et seq.), whether characterized as the Edward Byrne Memorial
			 Justice Assistance Grant Program, the Edward Byrne Memorial State and Local Law
			 Enforcement Assistance Programs, the Local Government Law Enforcement Block
			 Grants Program, or otherwise.
				(c)ReallocationAmounts not allocated under a program
			 referred to in
			 subsection (b)(2) to a State for failure
			 to fully implement this Act shall be reallocated under that program to States
			 that have not failed to fully implement this Act.
			3.DefinitionsFor the purposes of this Act:
			(1)Criminal offense
			 against a victim who is a minor(A)The term criminal
			 offense against a victim who is a minor means any criminal offense in a
			 range of offenses specified by State law which is comparable to or which
			 exceeds the following range of offenses:
					(i)kidnapping of a
			 minor, except by a parent;
					(ii)false
			 imprisonment of a minor, except by a parent;
					(iii)criminal sexual
			 conduct toward a minor;
					(iv)solicitation of a
			 minor to engage in sexual conduct;
					(v)use
			 of a minor in a sexual performance;
					(vi)solicitation of a
			 minor to practice prostitution;
					(vii)any conduct that
			 by its nature is a sexual offense against a minor;
					(viii)production or
			 distribution of child pornography, as described in section 2251, 2252, or 2252A
			 of title 18, United States Code; or
					(ix)an
			 attempt to commit an offense described in any of clauses (i) through (viii), if
			 the State—
						(I)makes such an
			 attempt a criminal offense; and
						(II)chooses to
			 include such an offense in those which are criminal offenses against a victim
			 who is a minor for the purposes of this section.
						(B)For purposes of
			 paragraph (1), conduct which is criminal
			 only because of the age of the victim shall not be considered a criminal
			 offense if the perpetrator is 18 years of age or younger.
				(2)Sexually violent
			 predatorThe term
			 sexually violent predator means a person who has been convicted of
			 a sexually violent offense and who suffers from a mental abnormality or
			 personality disorder that makes the person likely to engage in predatory
			 sexually violent offenses.
			
